Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter S. Firey. (Reg # 78324) on 08/15/2022.

The application has been amended as follows: 

Claim 11. (Currently Amended) An image signal processor comprising: 
an image processing circuit configured to sequentially perform image processing on image frames received from an image sensor based on a frame rate of the image frame being above a threshold; 
a direct memory access (DMA) controller configured to store, in a memory, processing data generated by the image processing [[circuit; and 
a fast readout circuit configured to receive, from a control processor, setting information including N, where N is an integer of 2 or more, setting values corresponding to N image frames, and provide a setting value of an image frame on which image processing is performed, to the image processing [[circuit or the DMA controller, based on image processing being sequentially performed on the N image frames.

The following is an examiner’s statement of reasons for allowance: In view of the amendments filed on 07/26/2022, all prior rejections/objections are withdrawn and claims 1-20 are allowed.

Regarding independent claim 1, none of the cited arts in combination disclose or suggests at least the “determine an operation mode based on the frame rate of the image data being above a threshold, generate and output setting information corresponding to N, where N is an integer of 2 or more, image frames based on the operation mode;”, therefore claim 1 is allowed. Dependent claims 2-10 depends directly or indirectly on claim 1, therefore they are allowed.

Regarding independent claim 11, none of the cited arts in combination disclose or suggests “an image processing circuit configured to sequentially perform image processing on image frames received from an image sensor based on a frame rate of the image frame being above a threshold; a direct memory access (DMA) controller configured to store, in a memory, processing data generated by the image processing circuit; and a fast readout circuit configured to receive, from a control processor, setting information including N, where N is an integer of 2 or more, setting values corresponding to N image frames, and provide a setting value of an image frame on which image processing is performed, to the image processing circuit or the DMA controller, based on image processing being sequentially performed on the N image frames.”, therefore claim 11 is allowed. Dependent claims 12-14 depends directly or indirectly on claim 11, therefore they are allowed.

Regarding independent claim 16, none of the cited arts in combination disclose or suggests at least the “receiving N, where N is an integer of 2 or more, setting values from a control processor; sequentially performing image processing on N image frames from among the image frames based on the N setting values based on a frame rate of the image frame being above a threshold”, therefore claim 16 is allowed. Dependent claims 17-20 depends directly or indirectly on claim 16, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669